internal_revenue_service number release date index number ------------------------------- ------------------------------ ------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-128388-10 date date x ------------------------------ --------------------------------- state --------- grantor --------------------------- wife -------------------- trust1 ------------------------------------------- trust2 -------------------------------------------- ------------------------------------- trust3 -------------------------------------------- ------------------------------------- date1 --------------------- date2 -------------------------- date3 --------------------- date4 ------------------------- date5 ----------------------- date6 ---------------------- date7 ----------------------- plr-128388-10 date8 ----------------------- dear --------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state on date1 and elected to be treated as an s_corporation effective date2 grantor was the sole shareholder of x at the time of the election grantor formed trust1 on date3 and transferred all of the shares of x to trust1 on date4 the governing document of trust1 provides that during grantor’s life grantor had the absolute right to amend restate or revoke any term or provision of the trust agreement in addition grantor had the absolute right to control the distribution of income and principal from the trust this included the right to direct distributions of income and principal to himself grantor died on date5 upon grantor’s death the governing document of trust1 provides that the trust property was to be held by trust1 during a reasonable period of administration after which the trust property including the x stock was to be distributed to trust and trust in accordance with the trust document x stock was transferred to trust2 and to trust3 on date trust2 and trust3 were intended to be qualified subchapter_s trusts qssts during wife’s life wife was the sole beneficiary of trust2 and trust3 it has been represented that trust2 and trust3 distributed all of their income to wife x represents that trust2 was eligible to be treated as a qsst however wife inadvertently failed to make a timely qsst election under sec_1361 x represents that trust3 was eligible to be treated as a qsst except that the trust document granted wife a lifetime limited_power_of_appointment over the principal of trust3 on date7 wife disclaimed her lifetime power_of_appointment over the principal of trust3 effective date6 in addition wife failed to make a timely qsst election for trust3 under sec_1361 wife died on date8 and the shares of x stock were treated as distributed to an individual who is an eligible s shareholder as of that date plr-128388-10 as a result of the transfer of the x stock to trust2 and trust3 x’s s election terminated on date6 x represents that the presence of the ineligible shareholders and the termination of its s_corporation_election was inadvertent and not motivated by tax_avoidance x and its shareholders agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death may be a shareholder for the 2-year period beginning on the day of the deemed owner’s death sec_1361 provides that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the beneficiary of such trust shall be treated as the owner for purposes of sec_678 of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary’s plr-128388-10 death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that trust1 was a permitted shareholder in x under sec_1361 from date4 to date and a permitted shareholder under sec_1361 from date5 to date6 we further conclude that x’s s_corporation_election terminated on date6 as a result of the transfer of x stock to trust2 and trust3 we also conclude that the termination of x’s status as an s_corporation was inadvertent within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date6 and thereafter provided that x’s s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 trust2 will be treated as qsst from date6 and thereafter trust3 will be treated as a qsst from date7 and thereafter this relief is contingent upon a qsst election being filed for trust2 with an effective date of date6 with the appropriate service_center within days following the date of this letter a copy of this letter should be attached to the qsst election a qsst election must be filed for trust3 with an effective date of date7 with the appropriate service_center within days following the date of this letter a copy of this letter should be attached to the qsst election wife must be treated as the shareholder of the x stock for the purpose of sec_1366 sec_1367 and sec_1368 during the period that trust2 plr-128388-10 and trust3 held the stock x and its shareholders must also file any necessary original or amended returns consistent with the relief granted within days following the date of this letter except as expressly provided herein no opinion is express or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is otherwise eligible to be an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
